UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7538


JACKIE EMMITT MOOREHEAD,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Robert T. Numbers, II, Magistrate Judge. (5:17-hc-02086-D)


Submitted: June 6, 2018                                           Decided: June 19, 2018


Before DUNCAN and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jackie Emmitt Moorehead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jackie Emmitt Moorehead seeks to appeal the magistrate judge’s report and

recommendation construing Moorehead’s 28 U.S.C. § 2241 (2012) petition as a

successive and unauthorized 28 U.S.C. § 2254 (2012) petition and recommending that the

petition be dismissed without prejudice on that basis.         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The magistrate judge’s report and

recommendation is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2